SUPERIOR COURT
OF THE

STATE OF DELAWARE

VIVIAN L. MEDINILLA LEONARD L. WILLIAMS JUSTICE CENTER
JUDGE 500 NortH KING STREET, SUITE 10400

WILMINGTON, DE 19801-3733

TELEPHONE (302) 255-0626

December 18, 2019

Bernard Woods
111 Schaffer Blvd
New Castle, DE 19720

Re: State of Delaware v. Bernard Woods
Case ID: 0708031045

Mr. Woods:

On July 25, 2019, the Court received the State’s Response opposing your
Motion for Reduction of Sentence and Request for Compassionate Conditional
Release.'! You filed a Reply on September 3, 2019, asking this Court to modify your
Level IV probation from Work Release to Home Confinement.”

It is my understanding that Governor Carney commuted your sentence on
April 8, 2019° and imposed a transitional Level IV Work Release probationary
period. Since you are currently on Level III probation, any decision this Court makes
regarding your Level IV placement will have no effect. Therefore, the motion is
MOOT and the Court takes no further action on this motion.

 

' State’s Response to Motion for Reduction of Sentence, State of Delaware v. Bernard Woods,
Crim. ID No. 0708031045, D.I. 115 July 25, 2019).

? Letter from Bernard Woods, State of Delaware v. Bernard Woods, Crim. ID No. 0708031045,
D.I. 116 (Sept. 03, 2019).

? Commutation of Sentence Order by Governor John C. Carney, State of Delaware v. Bernard
Woods, Crim. ID No. 0708031045, D.I. 111 (Apr. 08, 2019).
The Court wishes you luck with the remainder of your probation.

Sincerely,

  

 

Tudge Vivian L. Medifilla

    

cc: Stephen Welch, Jr., Esquire
Gregory E. Smith, Esquire